443 F.2d 1177
Harold G. CHILDS, Appellee,v.STATE OF OREGON and James C. Holzman, Director of Departmentof Public Safety of Multnomah County, et al., Appellants.
No. 24770.
United States Court of Appeals, Ninth Circuit.
June 21, 1971.

1
E. Judge Elderkin (argued), Thos.  A. Welch, of Brobeck, Phleger & Harrison, San Francisco, Cal., for appellants.


2
Van H. Pinney (argued), Dorsey Redland, of Redland, Elder & Pinney, San Francisco, Cal., for appellee.

ORDER

3
The judgment of this court in the above cause having been reversed by the Supreme Court of the United States on April 5, 1971, 401 U.S. 1006, 91 S.Ct. 1248, 28 L.Ed.2d 542 and the cause having been remanded for appropriate action,


4
It is ordered that said judgment rendered on the 4th day of August, 1970, reversing the judgment of the United States District Court for the District of Oregon is hereby vacated, and the judgment of said District Court is hereby affirmed.


5
It is further ordered that the petitioner, Harold G. Childs, recover from the State of Oregon, et al., the sum of One-hundred ($100.00) dollars for his costs expended in the Supreme Court of the United States, together with his costs in this court.